Title: John Thaxter to Abigail Adams, 23 June 1782
From: Thaxter, John
To: Adams, Abigail


     
      Madam
      Amsterdam 23d. June 1782
     
     Since my last an important Revolution has taken place here respecting our Country. A formal Acknowledgment of our Sovereignty and Independence in the Admission and Reception of your dearest Friend is what I allude to. But You will have heard of the Event long before this reaches You, with many of its Circumstances. At present I am too feeble to enter into a detail of Matters, being upon my Recovery from the vile Fever and Ague. Ask your dear Charles if he remembers the tertian Fever at Leyden? I had the same at the Hague, (where We now live), with a Touch of the Rheumatism. However it went off with the Fever. I was never so sick and weak, and could any thing have been necessary to add to my disgust to this Country, this last Bout would have effectually done it. I hope to quit it in six or eight Weeks and take my Passage for Boston or Philadelphia. I pray You, Madam, not to mention this, as it may be longer before I embark, and my Friends might be uneasy if I did not arrive according to their Calculations. I have not hinted any thing of it to my Father in my Letter to him. I hope in a few days to be completely established in my Health. My Friends will excuse my not writing to them—indeed I have not strength enough as yet. Remember me particularly to your Family and to all Friends.
     
      I have the Honor to be, with an invariable Respect, Madam, your most obed. Servt.,
      J Thaxter Junr.
     
    